DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-14 are currently pending and addressed below.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 06/17/2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Specification
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 and 9 are objected to because of the following informalities:
Claim 1, lines 7 and 11 , “end caps having an end walls” should read “end caps having an end wall”.
Claim 1, line 11, “in the assembled rate” should read “in the assembled state”. 
Claim 9, line 1, “wherein the rail includes rail includes” should read “wherein the rail includes”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “substrate guide” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Kim (US 20040250458 A1) and Inventex (DE 202014101582 U1).

    PNG
    media_image1.png
    568
    581
    media_image1.png
    Greyscale

Claim 1, Lane teaches an article for hanging on a support surface (Fig. 1 shows an article for hanging on a support surface), the article comprising:
a substrate having a first end and a second end (Fig. 1 shows substrate A and its second end);
a rail, each rail including a recessed channel that extends in a longitudinal direction (Fig. 1-2 show a rail B having a recessed channel that extends longitudinally; see annotated Fig. 1);
a spline, each spline including a raised ridge that extends in a longitudinal direction, the raised ridge being configured for insertion into the recessed channel (Fig. 1-2 show a spline B having a raised ridge that extends longitudinally and configured for insertion into the recessed channel of rail B; see annotated Fig. 1);
a second pair of end cap, each end cap of the second pair of end caps having an end walls and side walls that define a hollow interior (Fig. 1 show end cap D having an end wall and side walls that define a hollow interior; specification states, “the strips being connected together at their opposite ends by detachable caps D”. See annotated Fig. 1).
Lane fails to explicitly disclose (1) a pair of rails and a pair of splines and (2) a first pair of end caps, each end cap of the first pair of end caps having an end walls and side walls that define a hollow interior; Lane only discloses one rail (annotated Fig. 1, ref. B), one spline (annotated Fig. 1, ref. B), and one pair of end caps, each end cap of the first pair of end caps having an end walls and side walls that define a hollow interior (Fig. 1 show end cap D having an end wall and side walls that define a hollow interior; specification states, “the strips being connected together at their opposite ends by detachable caps D”. See annotated Fig. 1). However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lane’s article (Fig. 1) to have a second rail and a second spline; i.e., the second rail and the second spline are located on an opposite end of the substrate (ref. A). The motivation would have been because the second rail and the second spline mate together on the opposite end of the substrate to stretch the substrate. With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lane’s article (Fig. 1) to have a first pair of end caps; i.e., a pair of end caps on an opposite end of the substrate (opposite end of substrate A shown in Fig. 1-3 ). The motivation would have been because the second pair of end caps connect the second spline and the second rail.
Lane as modified fails to explicitly disclose an elongated hanging element. However, Kim teaches an article (ref. 100) for hanging on a support surface having a substrate (ref. 150), a pair of hanging rod (ref. 130) on each end of the substrate (ref. 150), two pairs of end caps (110), and an elongated hanging element (ref. 112) that has enlarged portions at two opposite ends thereof (Fig. 2 shows enlarged portions 114 on each end of elongated hanging element 112).
Lane and Kim are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s article (Fig. 1) to incorporate the teachings of Kim to add an elongated hanging element  (Kim, ref. 112). The motivation would have been to provide a means for hanging the article.


    PNG
    media_image2.png
    669
    628
    media_image2.png
    Greyscale

Lane as modified also fails to explicitly discloses end caps with a slot (annotated Fig. 1 shows a slot on end cap D); however, Lane does not explicitly disclose more than one slot on each end cap. However, Inventex teaches an article (ref. 1) for hanging on a support surface having a substrate (translated para. 0034 states the device holds “a viewing and/or sun protection (not shown)”) and an end cap (ref. 20), each end cap having an end walls and side walls that define a hollow interior (Fig. 1-2 show the end cap 20 has an end wall, i.e. back wall, and side walls 21, 22 that define a hollow interior), wherein each end cap further includes slots that are formed in two of the side walls that are opposite one another (Fig. 1 and 2 show the side walls 21, 22 are opposite each other and have slots 23; translated para. 0048 states “The covering cap 20 has on its surfaces 21, 22 on the head and bottom side, in the cable tensioning direction A a gap 23 for the passage of the cable 2”).
Lane, Kim, and Inventex are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s first pair of end caps (end caps D duplicated for an opposite end of the substrate A) to incorporate the teachings of Inventex to add slots on opposite side walls (Inventex, slots 23 on side walls 21, 22); specifically, the slots allow the elongated hanging element (Kim, ref. 112) to pass through so that the enlarged portions (Kim, ref. 114) is located external to the end caps (Lane, ref. D). The motivation would have been because these slots allow for the passage of a cable (Inventex, translated para. 0048).
Lane as modified teaches the elongated hanging element (Kim: ref. 112) passing through the slots (Inventex: ref. 23) of the first pair of end caps (Lane’s end caps D duplicated on the opposite side of substrate A) with the enlarged portions being located external to the first pair of end caps (the elongated hanging element 112 pass through the slots 23 of the modified end caps D so that enlarged portions 114 of elongated hanging element 112 are located external to the first pair of end caps D); wherein in an assembled state, one rail and one spline are disposed adjacent one another such that the raised ridge is at least partially inserted into the recessed channel and the substrate is captured within the recessed channel (the duplicate rail B and duplicate spline B, similar to that shown in Lane’s Fig. 1-3, are disposed adjacent one another so that the raised ridge is at least partially inserted into the recessed channel and the substrate A is captured within the recessed channel) and the first pair of end caps are disposed over opposite ends of the one rail and one spline to join and hold the one rail and one spline against one another with the substrate captured therebetween (the duplicate pair of end caps are disposed over opposite ends of the one rail and one spline to join and hold the one rail and one spline against one another with the substrate captured therebetween, similar to what is shown in Lane’s Fig. 1); wherein in the assembled rate, the other rail and the other spline are disposed adjacent one another such that the raised ridge is at least partially inserted into the recessed channel and the substrate is captured within the recessed channel (the rail B and the spline B shown in Lane’s Fig. 1-3 are disposed adjacent one another so that the raised ridge is at least partially inserted into the recessed channel and the substrate A is captured within the recessed channel)  and the second pair of end caps are disposed over opposite ends of the one rail and one spline to join and hold the one rail and one spline against one another with the substrate captured therebetween (the second pair of end caps are disposed over opposite ends of the one rail and one spline to join and hold the one rail and one spline against one another with the substrate captured therebetween as shown in Lane’s Fig. 1).
Claim 6, Lane as modified teaches wherein the slots formed in the side walls of each end cap of the first pair of end caps extend to the end wall of the end cap and are open along exposed edges of the side walls (Inventex’s slots 23 formed in the side walls of Lane’s duplicated first pair of end caps D extend to the end wall and are open along exposed edges of side walls 22, 23; see Inventex’s annotated Fig. 1).

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Kim (US 20040250458 A1) and Inventex (DE 202014101582 U1) as applied to claim 1 above, and further in view of Chiang et al. (US 5090145 A).
Claim 2, Lane as modified fails to explicitly disclose that the substrate is a canvas. However, Chiang teaches an article (Fig. 1) for hanging on a support surface having a substrate (ref. 16, 18), hanging rods (ref. 10, 12, 14) with recessed channels (ref. 28, 70), end caps (30, 32, 72, 74), wherein the substrate comprises a canvas (col. 3, lines 11-18).
Lane, Kim, Inventex, and Chiang are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lane’s substrate (ref. A) to incorporate the teachings of Chiang to make the substrate a canvas (Chiang, col. 3, lines 11-18). The motivation would have been because canvas is stretchable and heavy-duty.
Claim 3, Lane as modified teaches wherein the canvas (Chiang, ref. 16, 18; col. 3, lines 11-18) has a first end that is captured between the one spline and the one rail (Lane’s substrate A modified to be Chiang’s canvas has a first end, i.e. top end, is captured between the duplicate spline and duplicate rail, similar to what is shown in Lane’s Fig. 1-3) and an opposite second end  that is captured between the other spline and the other rail (Lane’s substrate A modified to be Chiang’s canvas has a second end, i.e. bottom end, that is captured between spline B and one rail B as shown in Lane’s Fig. 1-3).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Kim (US 20040250458 A1) and Inventex (DE 202014101582 U1) as applied to claim 1 above, and further in view of Yoon (US 6517075 B1).
Claim 4, Lane as modified teaches wherein the enlarged portions comprises knots (Kim’s Fig. 2 shows the enlarged portions 114 of the elongated hanging element 112 comprises knots). However, Lane as modified fails to explicitly disclose that the elongated hanging element (Kim, ref. 112) comprises a string; Kim only teaches a wire (para. 0030). Regardless, Yoon teaches an article (ref. 3) for hanging on a support surface having a substrate (ref. 31), a hanging pole (ref. 32), a pair of end caps (33), and an elongated hanging element (32A) that has enlarged portions at two opposite ends (Fig. 5 shows enlarged portions on an end of elongated hanging element 32A), wherein the elongated hanging element comprises a string (col. 4, lines 7-10).
Lane, Kim, Inventex, and Yoon are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s article (Fig. 1) to incorporate the teachings of Yoon to make the elongated hanging element (Kim, ref. 112) comprise a string (Yoon, col. 4, lines 7-10). The motivation would have been because a string is sturdy owing to the threads being twisted together.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Kim (US 20040250458 A1) and Inventex (DE 202014101582 U1) as applied to claim 1 above, and further in view of Hillstrom (US 5428913 A).
Claim 5, Lane as modified teaches wherein the pair of splines and the pair of rails are formed of wood (Lane, p. 1, 4th para., “B B portions of the two wooden strips”). However, Lane as modified fails to explicitly disclose that the end caps are formed of plastic. Regardless, Hillstrom teaches an article (ref. 20) for hanging on a support surface having a substrate (ref. 26), a pair of elongated supports (ref. 28), and a pair of end caps (ref. 64) for each of the pair of elongated supports, wherein the first and second pairs of end caps are formed of plastic (col. 4, lines 57-59).
Lane, Kim, Inventex, and Hillstrom are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s two pairs of end caps (pair of end caps D duplicated) to incorporate the teachings of Hillstrom to make the end caps be formed of plastic (Hillstrom, col. 4, lines 57-59). The motivation would have been because this “provide[s] a more aesthetic appearance for the apparatus” (Hillstrom, col. 4, lines 59-61).

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Inventex (DE 202014101582 U1).
Claim 7, Lane teaches an article for hanging on or being mounted to a support surface (Fig. 1 shows an article for hanging on a support surface), the article comprising:
a substrate having a first end and a second end (Fig. 1 shows substrate A and its second end);
a first rail including a recessed channel that extends in a longitudinal direction (Fig. 1-2 show a rail B having a recessed channel that extends longitudinally; see annotated Fig. 1);
a first spline including a raised ridge that extends in a longitudinal direction, the raised ridge being configured for at least partial insertion into the recessed channel (Fig. 1-2 show a spline B having a raised ridge that extends longitudinally and configured for insertion into the recessed channel of rail B; see annotated Fig. 1); and
a first pair of end caps, each end cap of the first pair of end caps having an end walls and side walls that define a hollow interior (Fig. 1 show end cap D having an end wall and side walls that define a hollow interior; specification states, “the strips being connected together at their opposite ends by detachable caps D”. See annotated Fig. 1).
Lane as modified also fails to explicitly discloses end caps with a slot (annotated Fig. 1 shows a slot on end cap D); however, Lane does not explicitly disclose more than one slot on each end cap. However, Inventex teaches an article (ref. 1) for hanging on a support surface having a substrate (translated para. 0034 states the device holds “a viewing and/or sun protection (not shown)”) and an end cap (ref. 20), each end cap having an end walls and side walls that define a hollow interior (Fig. 1-2 show the end cap 20 has an end wall, i.e. back wall, and side walls 21, 22 that define a hollow interior), wherein each end cap further includes slots that are formed in two of the side walls that are opposite one another (Fig. 1 and 2 show the side walls 21, 22 are opposite each other and have slots 23; see also translated para. 0048).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s first pair of end caps (end caps D) to incorporate the teachings of Inventex to add slots on opposite side walls  (Inventex, slots 23 on side walls 21, 22). The motivation would have been because these slots allow for the passage of a cable (Inventex, translated para. 0048).
Lane as modified teaches wherein in an assembled state, the first rail and the first spline are disposed adjacent one another such that the raised ridge is at least partially inserted into the recessed channel and the substrate is captured between the rail and spline (the rail B and the spline B shown in Lane’s Fig. 1-3 are disposed adjacent one another so that the raised ridge is at least partially inserted into the recessed channel and the substrate A is captured between the rail and spline) and the first pair of end caps are disposed over opposite ends of the first rail and the first spline to join and hold the first rail and the first spline against one another with the substrate captured therebetween (the first pair of end caps are disposed over opposite ends of the rail and the spline to join and hold the rail and the spline against one another with the substrate captured therebetween as shown in Lane’s Fig. 1).
Claim 14, Lane as modified teaches wherein the substrate passes through the slots formed in the first pair of end caps (Lane’s duplicated first pair of end caps have slots as taught by Inventex; these slots allow the substrate A to pass through, similar to that shown in Lane’s Fig. 1).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Inventex (DE 202014101582 U1) as applied to claim 7 above, and further in view of Chiang et al. (US 5090145 A).
Claim 8, Lane as modified fails to explicitly disclose that the end caps include a protrusion. However, Chiang teaches wherein each end cap (ref. 30, 32, 72, 74) includes a protrusion (ref. 34, 76) that is received and frictionally held within one end of the channel (protrusions 34, 76 are held within one end of channel 28, 70).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s end caps (end caps D) to incorporate the teachings of Chiang to include protrusions (Chiang, ref. 34, 76) on each end cap that are held within the recessed channel (Lane’s recessed channel on rail B). The motivation would have been because these protrusions frictionally engage the inner walls of the hanging rods to holds the caps in place (Chiang, col. 3, lines 33-37, and col. 4, lines 16-18).

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Inventex (DE 202014101582 U1) as applied to claim 7 above, and further in view of Purat (US 1021555 A).

    PNG
    media_image3.png
    513
    355
    media_image3.png
    Greyscale

Claim 9, Lane as modified fails to explicitly disclose a substrate guide. However, Purat teaches an article (Fig. 1) for hanging on a support surface having a substrate (ref. 6), a rail (ref. 2) having a recessed channel, a spline having a raised ridge (ref. 1), and end caps (ref. 14), wherein the rail includes rail includes a substrate guide for locating and placing the substrate along the rail (see annotated Fig. 4).
Lane, Inventex, and Purat are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s rail (ref. B) to incorporate the teachings of Purat to include a substrate guide (Purat, annotated Fig. 4). The motivation would have been to frictionally hold the upper ends of the substrate between the pole sections (Purat, col. 1, lines 49-51).
Claim 10, Lane as modified teaches wherein the substrate guide comprises a protrusion along an inner surface of the rail with a defined shoulder against which one edge of the substrate is placed (Lane’s inner surface of rail B has a protrusion defining a shoulder [as shown in Purat’s annotated Fig. 4] against which substrate A is placed).
Claim 11, Lane as modified teaches wherein the spline includes a recessed portion that receive the protrusion (Lane’s spline B has a recessed portion [see Purat’s annotated Fig. 4] to receive the protrusion [see also Purat’s annotated Fig. 4]).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lane (US 0214926 A) in view of Inventex (DE 202014101582 U1) as applied to claim 7 above, and further in view of Chapman (US 1580958 A).
Claim 12, Lane as modified fails to explicitly disclose a mounting tab on each end cap. However, Chapman teaches an article (Fig. 1) for hanging on a support surface having a substrate (ref. 11), a pair of hanging rods (ref. 10, 15), and end caps (ref. 13), wherein each end cap includes a mounting tab for placement against a support surface (Fig. 1 and 3 show end caps 13 includes mounting tabs 14 capable of being placed against a support surface).
Lane, Inventex, and Chapman are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. article for hanging on a support surface. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lane’s end caps (end caps D modified by Inventex to have slots) to incorporate the teachings of Chapman to include mounting tabs (Chapman, ref. 14) on each end cap; i.e. the mounting tabs will be placed on the outer surface of the end wall of the end caps (Lane’ end caps D; see also Lane’s annotated Fig. 1) so as to not clash with the slots (Inventex, ref. 23) on the side walls of the end caps. The motivation would have been to provides a means to receive a cord (Chapman, lines 42-45).
Claim 13, Lane as modified teaches wherein the mounting tab extends outwardly from an outer surface of the end wall (as discussed above, Chapman’s mounting tabs 14 are attached to the outer surface of the end walls of Lane’s end caps D so as to not clash with Inventex’s slots 23 on the side walls of the end caps D) and includes a hole for receiving a fastener (Chapman’s Fig. 1 and 3 show the mounting tab 14 has a hole capable of receiving a fastener). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards (US 0271438 A) teaches an article for hanging on a support surface having a substrate, a rail, a spline, and a pair of end caps. However, Edwards teaches only one rail, one spline, and one pair of end caps. Edwards also fails to teach an elongated hanging element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631